IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00185-CR

OLIVER FARNUM,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 52nd District Court
                             Coryell County, Texas
                             Trial Court No. 20968


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal, and Appellant personally signed the

motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 7, 2014
Do not publish
[CR25]




Farnum v. State                              Page 2